Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation
Partial region is interpreted as being a part of a region. Note that when all of an element has a characteristic, a part of it also has that characteristic. In order to differentiate between different parts of an element, they must be differentiated in the claim. For example, one may recite a first region, and a second region different from the first region.
In the absence of any specific definition for a blade height direction, it is interpreted as a direction in the height of the blade, and the height can be interpreted in the radial, axial, or other directions. 
“connected to” is interpreted as any direct or indirect connection. 

Claim Objections
Claims 3 and 7 are objected to because of the following informalities: claims 3 and 7 recite a blade height direction. Claim 1 also recites a blade height direction. Change “a” in claims 3 and 7 to “the”. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites that the trailing edge is inclined to a pressure surface side. Claim 4 recites that the trailing edge is inclined to a suction surface side. It is not clear how to interpret these limitations to have a meaningful interpretation. For example in claim 1, with regard to inclined, it is not clear if the claim meant that the trailing edge has an angle with the pressure side or if it meant that it is shifted toward it. Neither one is meaningful because the trailing edge is part of the pressure side, hence it is not clear how it can be at an angle with it or shifted toward it. The trailing edge is the edge that is common between the pressure and suction sides, hence, the pressure and suction sides start from the trailing edge. Therefore, wherever the trailing edge is, that’s where the pressure and suction sides start, hence, the edge cannot be at an angle with them. For example, the edge of a wall is not inclined toward the wall, since it is part of it, and something cannot be inclined toward itself. If by inclined, applicant meant it is shifted, then this could only be understood with regard to a previous state of the blade. In other words, it means that it is shifted from its original state. However, a claim can only recite the current state of elements and not the original state. In the blade, as it is right now, nothing is shifted, everything is as is. There is a suction surface, a pressure surface and 
Claim 1 seems to be a poor translation and is constructed by putting several limitations next to each other which do not seem to be related and has caused the fourth paragraph to be incomprehensive. For example, it recites a pressure surface and then a pressure surface side without making it clear the side of which element is recited. Then the claim recites in a blade direction height without specifying what element is in a blade height direction. Then it recites “of a region connected to the trailing edge” but it is not clear to what limitation this “of…” should be connected. Even if it is connected to the pressure surface side, it is incomprehensive, because it is not clear what side is a pressure surface side of a region connected to the trailing edge. The trailing edge is an edge at the end of a pressure and suction surfaces, hence a region, and the trailing edge are both on the pressure surface, which is the pressure surface side. The same issue exists in the last three lines of claim 5.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claims 3, 4, and 6-10 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yagi et al. (US 2009/0035122), referred to hereafter as Yagi.
With regard to claim 1, Yagi discloses a rotor, comprising: a hub (6); and a plurality of blades (7) disposed on the hub (Fig. 8A), wherein each of the plurality of blades has a suction surface, a pressure surface, a leading edge, a trailing edge, a tip-side edge, and a hub-side edge (Fig. 8A, 9), wherein the suction surface has a first curved surface portion curved convexly toward the trailing edge (Fig. 9, [0080]) such that the trailing edge is inclined to a pressure surface side in a first region which is a partial region, in a blade height direction of the blade, of a region connected to the trailing edge (see the curve at 38, Fig. 8A, 9), and wherein the first curved surface portion is connected to the hub-side edge (Fig. 9).

With regard to claim 4, Yagi further discloses that the first curved surface portion is configured such that, in a cross-section perpendicular to a meridian plane of the blade, an angle of a tangent line of the first curved surface portion with respect to a chord line which is a straight line connecting the leading edge and the trailing edge increases toward the trailing edge (Fig. 9. Also see [0082] with regard to the elliptical shape of the curve).

With regard to claim 5, Yagi further discloses that the pressure surface has a second curved surface portion (Fig. 9) curved convexly toward the trailing edge such that the trailing edge is inclined to a suction surface side in a second region which is a partial region, in the blade height direction of the blade, of a region connected to the trailing edge (Fig. 8A, 9).

With regard to claim 6, Yagi further discloses that the second curved surface portion is connected to the tip-side edge (Fig. 8A, 9).

With regard to claim 9, Yagi further discloses that trailing edge is linear from the hub-side edge to the tip-side edge (Fig. 8A).

With regard to claim 10, Yagi discloses a centrifugal compressor (Fig. 8A), comprising the rotor according to claim 1.
--------------------------------------------------------------------------------------------------------------------
Claims 1, 4-6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jonen (US 2017/0284412).
With regard to claim 1, Jonen discloses a rotor, comprising: a hub (2); and a plurality of blades (4, 12, 15) disposed on the hub (Fig. 1), wherein each of the plurality of blades has a suction surface, a pressure surface, a leading edge, a trailing edge, a tip-side edge, and a hub-side edge (Fig. 1-6), wherein the suction surface has a first curved surface portion curved convexly toward the trailing edge (Fig. 3-6) such that the trailing edge is inclined to a pressure surface side in a first region which is a partial region, in a blade height direction of the blade, of a region connected to the trailing edge (Fig. 1), and wherein the first curved surface portion is connected to the hub-side edge (Fig. 1-6).

With regard to claim 4, Jonen further discloses that the first curved surface portion is configured such that, in a cross-section perpendicular to a meridian plane of the blade, an angle of a tangent line of the first curved surface portion with respect to a chord line which is a straight line connecting the leading edge and the trailing edge increases toward the trailing edge (Fig. 4).

With regard to claim 5, Jonen further discloses that the pressure surface has a second curved surface portion curved convexly toward the trailing edge such that the trailing edge is inclined to a suction surface side in a second region which is a partial region, in the blade height direction of the blade, of a region connected to the trailing edge (Fig. 5, 6, note that [0042] discloses that different described exemplary 

With regard to claim 6, Jonen further discloses that the second curved surface portion is connected to the tip-side edge.

With regard to claim 8, Jonen further discloses that in a cross-section perpendicular to a meridian plane of the blade, an angle of a tangent line of the second curved surface portion at the trailing edge with respect to a chord line which is a straight line connecting the leading edge and the trailing edge is smaller than an angle of a tangent line of the first curved surface portion at the trailing edge with respect to the chord line (compare Fig. 3, 4 with Fig. 5, 6).

With regard to claim 9, Jonen further discloses that trailing edge is linear from the hub-side edge to the tip-side edge (Fig. 1).

With regard to claim 10, Jonen discloses a centrifugal compressor (Fig. 1), comprising the rotor according to claim 1.
--------------------------------------------------------------------------------------------------------------------
Claims 1, 4-6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Masutani (JP 2013-181390).
With regard to claim 1, Masutani discloses a rotor, comprising: a hub (3); and a plurality of blades (4) disposed on the hub, wherein each of the plurality of blades has a 

With regard to claim 4, Masutani further discloses that the first curved surface portion is configured such that, in a cross-section perpendicular to a meridian plane of the blade, an angle of a tangent line of the first curved surface portion with respect to a chord line which is a straight line connecting the leading edge and the trailing edge increases toward the trailing edge (Fig. 3-6).

With regard to claim 5, Masutani further discloses that the pressure surface has a second curved surface portion curved convexly toward the trailing edge such that the trailing edge is inclined to a suction surface side in a second region which is a partial region, in the blade height direction of the blade, of a region connected to the trailing edge (Fig. 3-6).

With regard to claim 6, Masutani further discloses that the second curved surface portion is connected to the tip-side edge (Fig. 2-6).

With regard to claim 8, Masutani further discloses that in a cross-section perpendicular to a meridian plane of the blade, an angle of a tangent line of the second curved surface portion at the trailing edge with respect to a chord line which is a straight line connecting the leading edge and the trailing edge is smaller than an angle of a tangent line of the first curved surface portion at the trailing edge with respect to the chord line (Fig. 3-6).

With regard to claim 9, Masutani further discloses that trailing edge is linear from the hub-side edge to the tip-side edge (Fig. 2).

With regard to claim 10, Masutani discloses a centrifugal compressor (Fig. 1), comprising the rotor according to claim 1.

Allowable Subject Matter
Claims 3 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with regard to claims 3 and 7, the prior art discloses the rotor of claim 1 and 6 (as set forth above), but doesn’t disclose that the first curved surface portion is formed in a region 80% or less of a blade height from the hub-side edge in a direction from the hub-side edge to the tip-side edge, or that the second curved surface portion is formed in a region 70% or less of a blade height from the tip-side edge in a direction from the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar blades with curved section, such as the ones shown below.

    PNG
    media_image1.png
    787
    589
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    751
    458
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    523
    663
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    504
    549
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    851
    538
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    455
    592
    media_image6.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             

/WOODY A LEE JR/           Primary Examiner, Art Unit 3745